61 N.J. 579 (1972)
297 A.2d 3
IN THE MATTER OF MARTIN J. QUEENAN, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued May 23, 1972.
Decided December 4, 1972.
Mr. Henry B. Kessler argued the cause for the Burlington County Ethics Committee.
Mr. Martin L. Haines argued the cause for respondent.
PER CURIAM.
The respondent pleaded nolo contendere to an information filed in the United States District Court for the District of New Jersey charging him with failure to file federal income tax returns for the calendar years 1963 *580 through 1966. The court suspended the imposition of sentence and placed respondent on probation for a period of one year.
The only question before us is the extent of discipline to be imposed under all the circumstances. The admitted dereliction is a serious one on the part of any member of the bar, no matter what the excuse, and in no case have we imposed less than a period of suspension. Respondent's wrong is accentuated by the fact that he was Prosecutor of Burlington County during the years in question (a part-time office permitting him also to practice law). Cf. In re Gurnik, 45 N.J. 115 (1965).
In mitigation, it was suggested at oral argument that respondent actually owed no taxes for the totality of the years in question by reason of withholding from his prosecutorial salary. Opportunity was afforded to submit materials to establish this contention and we have deferred decision for this reason. The submissions we have since received do not satisfactorily demonstrate the proposition. Extenuating circumstances have also been urged arising from serious family and personal illnesses, which we have fully taken into account.
Under all the circumstances we are constrained to conclude that respondent must be suspended from the practice of law for a period of one year, effective January 1, 1973, and until the further order of the court.
It is so ordered.
For suspension for one year  Chief Justice WEINTRAUB, and Justices JACOBS, PROCTOR, HALL and MOUNTAIN  5.
Opposed  None.